THE THIRTEENTH COURT OF APPEALS

                                   13-19-00092-CR


                               THE STATE OF TEXAS
                                       v.
                                 BENJAMIN SHARP


                                On Appeal from the
                   County Court at Law of Aransas County, Texas
                             Trial Cause No. 29039


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

May 9, 2019